Citation Nr: 1204146	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-33 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1964 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

This matter was previously before the Board in September 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the instant matter must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The Veteran reported that he had received treatment from the Vet Center located in St. Petersburg, Florida, during a November 2006 VA examination.  A May 2005 treatment summary from M. B., a therapist with the Vet Center, indicates that the Veteran had been receiving treatment at this facility since March 2005.  VA has a 
duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2) (2011).  VA should attempt to obtain these records on remand.   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall obtain the Veteran's outpatient treatment records from the Vet Center in St. Petersburg, Florida, as identified during the November 2006 VA psychiatric examination.  The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


